
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket ID FEMA-2011-0002; Internal Agency Docket No. FEMA-B-1184]
        Proposed Flood Elevation Determinations
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Comments are requested on the proposed Base (1% annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed in the table below. The purpose of this proposed rule is to seek general information and comment regarding the proposed regulatory flood elevations for the reach described by the downstream and upstream locations in the table below. The BFEs and modified BFEs are a part of the floodplain management measures that the community is required either to adopt or to show evidence of having in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). In addition, these elevations, once finalized, will be used by insurance agents and others to calculate appropriate flood insurance premium rates for new buildings and the contents in those buildings.
        
        
          DATES:
          Comments are to be submitted on or before July 26, 2011.
        
        
          ADDRESSES:
          The corresponding preliminary Flood Insurance Rate Map (FIRM) for the proposed BFEs for each community is available for inspection at the community's map repository. The respective addresses are listed in the table below.

          You may submit comments, identified by Docket No. FEMA-B-1184, to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-4064, or (e-mail) luis.rodriguez1@dhs.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
          Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-4064, or (e-mail) luis.rodriguez1@dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a).
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and also are used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in those buildings.
        Comments on any aspect of the Flood Insurance Study and FIRM, other than the proposed BFEs, will be considered. A letter acknowledging receipt of any comments will not be sent.
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. An environmental impact assessment has not been prepared.
        
          Regulatory Flexibility Act. As flood elevation determinations are not within the scope of the Regulatory Flexibility Act, 5 U.S.C. 601-612, a regulatory flexibility analysis is not required.
        
          Executive Order 12866, Regulatory Planning and Review. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866, as amended.
        
          Executive Order 13132, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 13132.
        
          Executive Order 12988, Civil Justice Reform. This proposed rule meets the applicable standards of Executive Order 12988.
        
          List of Subjects in 44 CFR Part 67
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows:
        
          PART 67—[AMENDED]
          1. The authority citation for part 67 continues to read as follows:
          
            Authority: 
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376.
          
          
            § 67.4 
            [Amended]
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows:
            
               
              
                Flooding source(s)
                Location of referenced elevation **
                * Elevation in feet (NGVD)+ Elevation in feet (NAVD)
                  # Depth in feet above ground
                  ⁁ Elevation in meters (MSL)
                
                Effective 
                Modified
                Communities affected
              
              
                
                  Polk County, Florida, and Incorporated Areas
                
              
              
                Lake B—ICPR Node Lake B
                Entire shoreline
                None
                +67
                Unincorporated Areas of Polk County.
              
              
                Lake Marion Creek
                Approximately 1 mile upstream of the Lake Hatchineha confluence
                +56
                +57
                Unincorporated Areas of Polk County.
              
              
                 
                At the Lake Marion Creek Outlet and Snell Creek confluence
                None
                +67
              
              
                Lake Marion Creek Outlet
                At the Lake Marion Creek and Snell Creek confluence
                None
                +67
                Unincorporated Areas of Polk County.
              
              
                 
                At the Lake Marion confluence
                None
                +68
              
              
                Lake Polk—ICPR Node Lake Polk
                Entire shoreline
                None
                +67
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28A1
                Entire shoreline
                None
                +70
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28A10
                Entire shoreline
                None
                +64
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28A11
                Entire shoreline
                None
                +64
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28A12
                Entire shoreline
                None
                +64
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28A13
                Entire shoreline
                None
                +63
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28A2
                Entire shoreline
                None
                +68
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28A20
                Entire shoreline
                None
                +70
                Unincorporated Areas of Polk County.
              
              
                
                London Creek Watershed Unnamed Pond—ICPR Node 28A21
                Entire shoreline
                None
                +70
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28A22
                Entire shoreline
                None
                +70
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28A3
                Entire shoreline
                None
                +67
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28A5
                Entire shoreline
                None
                +65
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28A6
                Entire shoreline
                None
                +65
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28A7
                Entire shoreline
                None
                +65
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28A8
                Entire shoreline
                None
                +63
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28A9
                Entire shoreline
                None
                +64
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28B1
                Entire shoreline
                None
                +70
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28B11
                Entire shoreline
                None
                +66
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28B12
                Entire shoreline
                None
                +65
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28B15
                Entire shoreline
                None
                +65
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28B16
                Entire shoreline
                None
                +63
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28B5
                Entire shoreline
                None
                +70
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28B6
                Entire shoreline
                None
                +70
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28C11
                Entire shoreline
                None
                +64
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28C12
                Entire shoreline
                None
                +66
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28C20
                Entire shoreline
                None
                +66
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28C8
                Entire shoreline
                None
                +65
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28C9
                Entire shoreline
                None
                +67
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28D1
                Entire shoreline
                None
                +67
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28D10
                Entire shoreline
                None
                +64
                Unincorporated Areas of Polk County.
              
              
                
                London Creek Watershed Unnamed Pond—ICPR Node 28D11
                Entire shoreline
                None
                +67
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28D2
                Entire shoreline
                None
                +67
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28D3
                Entire shoreline
                None
                +66
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28D4
                Entire shoreline
                None
                +65
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28D5
                Entire shoreline
                None
                +66
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28D6
                Entire shoreline
                None
                +65
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28D7
                Entire shoreline
                None
                +65
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28D8
                Entire shoreline
                None
                +65
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Pond—ICPR Node 28D9
                Entire shoreline
                None
                +65
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W1
                Entire wetland area
                None
                +68
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W10
                Entire wetland area
                None
                +68
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W12
                Entire wetland area
                None
                +67
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W13
                Entire wetland area
                None
                +67
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W28
                Entire wetland area
                None
                +67
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W35
                Entire wetland area
                None
                +66
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W36
                Entire wetland area
                None
                +63
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W39
                Entire wetland area
                None
                +64
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W43
                Entire wetland area
                None
                +63
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W43A
                Entire wetland area
                None
                +63
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W43B
                Entire wetland area
                None
                +63
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W43C
                Entire wetland area
                None
                +63
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W45
                Entire wetland area
                None
                +65
                Unincorporated Areas of Polk County.
              
              
                
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W61
                Entire wetland area
                None
                +63
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W64
                Entire wetland area
                None
                +66
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W65
                Entire wetland area
                None
                +65
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W72
                Entire wetland area
                None
                +65
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W74
                Entire wetland area
                None
                +64
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W9
                Entire wetland area
                None
                +68
                Unincorporated Areas of Polk County.
              
              
                London Creek Watershed Unnamed Wetland Area—ICPR Node 28W91
                Entire wetland area
                None
                +66
                Unincorporated Areas of Polk County.
              
              
                Snell Creek
                At the Lake Marion Creek and Lake Marion Creek Outlet confluence
                None
                +67
                Unincorporated Areas of Polk County.
              
              
                 
                Approximately 1.5 miles upstream of Cypress Parkway
                None
                +72
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  Unincorporated Areas of Polk County
                
              
              
                Maps are available for inspection at 330 West Church Street, Bartow, FL 33830.
              
              
                
                  East Baton Rouge Parish, Louisiana, and Incorporated Areas
                
              
              
                North Branch Wards Creek
                Approximately 0.46 mile upstream of I-10 North
                +29
                +30
                City of Baton Rouge, Unincorporated Areas of East Baton Rouge Parish.
              
              
                 
                Approximately 1,600 feet upstream of Albert Drive
                None
                +52
              
              
                Redwood Creek
                Approximately 900 feet downstream of Plank Road
                None
                +92
                City of Zachary, Unincorporated Areas of East Baton Rouge Parish.
              
              
                 
                Approximately 500 feet upstream of Port-Hudson Pride Road
                None
                +101
              
              
                Sheet flow between McCarroll Drive and North Jefferson Place Circle
                At North Jefferson Place Circle
                None
                #1
                City of Baton Rouge, Unincorporated Areas of East Baton Rouge Parish.
              
              
                 
                At the intersection of Richards Drive and McCarroll Drive
                None
                #1
              
              
                Shoe Creek
                Approximately 0.58 mile downstream of Hooper Road
                None
                +59
                City of Central.
              
              
                 
                Approximately 600 feet upstream of Gurney Road
                None
                +67
              
              
                Shoe Creek Tributary 1
                Approximately 1,200 feet downstream of Hooper Road
                None
                +60
                City of Central.
              
              
                 
                At the downstream side of Hooper Road
                None
                +60
              
              
                Shoe Creek Tributary 1A
                At the Shoe Creek Tributary 1 confluence
                None
                +60
                City of Central.
              
              
                 
                Approximately 1,500 feet upstream of the Shoe Creek Tributary 1 confluence
                None
                +60
              
              
                
                Upper White Bayou
                Approximately 0.66 mile downstream of Zachary-Slaughter Highway
                +93
                +94
                City of Zachary, Unincorporated Areas of East Baton Rouge Parish.
              
              
                 
                Approximately 450 feet downstream of Brian Road
                +110
                +111
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Baton Rouge
                
              
              
                Maps are available for inspection at the Department of Public Works Flood Office, 100 Saint Ferdinand Street, Baton Rouge, LA 70802.
              
              
              
                
                  City of Central
                
              
              
                Maps are available for inspection at the Central Municipal Service Center, 22801 Greenwell Springs Road, Suite 3, Greenwell Springs, LA 70739.
              
              
              
                
                  City of Zachary
                
              
              
                Maps are available for inspection at the Annex Building, 4650 Main Street, Zachary, LA 70791.
              
              
              
                
                  Unincorporated Areas of East Baton Rouge Parish
                
              
              
                Maps are available for inspection at the City of Baton Rouge Department of Public Works Flood Office, 100 Saint Ferdinand Street, Baton Rouge, LA 70802.
              
              
                
                  Nobles County, Minnesota, and Incorporated Areas
                
              
              
                County Ditch No. 12
                Approximately 0.48 mile downstream of U.S. Route 59
                None
                +1563
                City of Worthington.
              
              
                 
                Approximately 570 feet downstream of U.S. Route 59
                None
                +1566
              
              
                County Ditch No. 6
                Approximately 1,260 feet downstream of U.S. Route 59/State Highway 60
                None
                +1570
                City of Worthington, Unincorporated Areas of Nobles County.
              
              
                 
                Approximately 75 feet downstream of U.S. Route 59/State Highway 60
                None
                +1570
              
              
                Tributary to Kanaranzi Creek
                Approximately 520 feet upstream of the Kanaranzi Creek confluence
                None
                +1520
                City of Adrian, Unincorporated Areas of Nobles County.
              
              
                 
                Approximately 1,350 feet downstream of 6th Street East
                None
                +1540
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Adrian
                
              
              
                Maps are available for inspection at City Hall, 209 Maine Avenue, Adrian, MN 56110.
              
              
              
                
                  City of Worthington
                
              
              
                Maps are available for inspection at City Hall, 303 9th Street, Worthington, MN 56187.
              
              
              
                
                  Unincorporated Areas of Nobles County
                
              
              
                Maps are available for inspection at the Nobles County Government Center, 315 10th Street, Worthington, MN 56187.
              
              
                
                  Tallahatchie County, Mississippi, and Incorporated Areas
                
              
              
                Hunter Creek
                Approximately 1,170 feet downstream of State Route 32
                None
                +187
                City of Charleston.
              
              
                 
                Approximately 66 feet upstream of State Route 32
                None
                +187
              
              
                North Fork Tillatoba Creek
                Approximately 995 feet downstream of State Route 35
                None
                +180
                City of Charleston.
              
              
                
                 
                Approximately 1,170 feet upstream of State Route 35
                None
                +181
              
              
                Tillatoba Creek
                Approximately 1,465 feet downstream of State Route 32
                None
                +181
                City of Charleston.
              
              
                 
                Approximately 1.1 miles upstream of State Route 32
                None
                +186
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Charleston
                
              
              
                Maps are available for inspection at the Mayor's Office, 26 South Square Street, Charleston, MS 38921.
              
              
                
                  Ray County, Missouri, and Incorporated Areas
                
              
              
                Missouri River
                Approximately 0.8 mile downstream of the Brady Creek confluence
                +706
                +704
                City of Fleming.
              
              
                 
                Approximately 3.5 miles downstream of the Keeney Creek confluence
                +711
                +709
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Fleming
                
              
              
                Maps are available for inspection at the Ray County Courthouse, 100 West Main Street, Richmond, MO 64085.
              
              
                
                  Schenectady County, New York (All Jurisdictions)
                
              
              
                Lisha Kill
                Approximately 1,825 feet downstream of New York Route 7 (Troy-Schenectady Road)
                None
                +238
                Town of Niskayuna.
              
              
                 
                At the Albany County boundary
                None
                +269
              
              
                Mohawk River
                At Canadian Pacific Railway Bridge
                +226
                +225
                City of Schenectady, Town of Glenville, Town of Rotterdam, Village of Scotia.
              
              
                 
                Approximately 1.08 miles downstream of Lock 8
                +232
                +231
              
              
                Normans Kill
                Approximately 1.15 miles downstream of Giffords Church Road
                None
                +276
                Town of Princetown.
              
              
                 
                Approximately 1.16 miles upstream of Giffords Church Road
                None
                +292
              
              
                Poentic Kill
                At the Mohawk River confluence
                None
                +231
                City of Schenectady, Town of Rotterdam.
              
              
                 
                Approximately 0.93 mile upstream of Campbell Road
                None
                +306
              
              
                Schoharie Creek
                Approximately 3.23 miles downstream of U.S. Route 20
                +531
                +541
                Town of Duanesburg.
              
              
                 
                Approximately 3.13 miles upstream of U.S. Route 20
                +584
                +590
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Schenectady
                
              
              
                Maps are available for inspection at City Hall, 105 Jay Street, Schenectady, NY 12305.
              
              
              
                
                  Town of Duanesburg
                
              
              
                Maps are available for inspection at the Town Hall, 5853 Western Turnpike, Duanesburg, NY 12056.
              
              
              
                
                  Town of Glenville
                
              
              
                Maps are available for inspection at the Municipal Center, 18 Glenridge Road, Glenville, NY 12302.
              
              
              
                
                  Town of Niskayuna
                
              
              
                Maps are available for inspection at the Town Hall, 1 Niskayuna Circle, Niskayuna, NY 12309.
              
              
              
                
                  Town of Princetown
                
              
              
                Maps are available for inspection at the Princetown Town Hall, 165 Princetown Plaza, Schenectady, NY 12306.
              
              
              
                
                  Town of Rotterdam
                
              
              
                Maps are available for inspection at the John F. Kirvin Government Center, 1100 Sunrise Boulevard, Rotterdam, NY 12306.
              
              
              
                
                  Village of Scotia
                
              
              
                Maps are available for inspection at the Village Hall, 4 North Ten Broeck Street, Scotia, NY 12302.
              
            
            
              (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”)
            
          
          
            Dated: April 11, 2011.
            Sandra K. Knight,
            Deputy Federal Insurance and Mitigation Administrator, Mitigation, Department of Homeland Security, Federal Emergency Management Agency.
          
        
      
      [FR Doc. 2011-10097 Filed 4-26-11; 8:45 am]
      BILLING CODE 9110-12-P
    
  